DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/2022 and 6/24/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.

Status of Claims
 Claims 1-13, 15-17 and 19-22 are currently pending in the application. Claims 14 and 18 have been cancelled. Claims 1-3, 6, 16 and 19-20 are currently amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuchmann Beauger et al. (US PGPUB No. 2014/0149446; Pub. Date: May 29, 2014) in view of Than et al. (US PGPUB No. 2015/0193719; Pub. Date: Jul. 9, 2015).
Regarding independent claim 1,
Kuchmann Beauger discloses a method performed by one or more computers, the method comprising: receiving, by the one or more computers, a query term; See FIG. 1a and Paragraph [0042], (Disclosing a Q&A framework for mapping semantics of user questions to a structured query model that can be executed on arbitrary data warehouses. The method comprises a user natural language text input being entered and parsed into semantic units, i.e. the user input "top 5 middle-aged customers in my city" represents a received query term.)
generating, by the one or more computers, multiple queries based on the query term using a set of query templates that each specify a different manner of deriving a search query from a query term, See Paragraph [0036, (A user's natural language question is mapped to a ranked list of structured queries, i.e. generating multiple queries based on the query term using a set of query templates (e.g. the ranked list of structured queries).) See Paragraph [0153], (The system generates multiple interpretations of a user's question by proposing different views on the warehouse data, i.e. each of the queries specify a different manner of deriving a search query from a query term (e.g. the different views representing different manners of constructing the plurality of search queries).)
wherein each of the multiple queries is generated by applying a different template from the set to the received query term, and wherein each of the multiple queries is generated to include one or more search criteria that include at least a portion of the received query term and are based on the query template corresponding to the query, See Paragraph [0036, (A user's natural language question is mapped to a ranked list of structured queries.) See Paragraphs [0159]-[0168], (A user's question may be converted into several structured queries based on constraints and graph patterns implemented via SPARQL FILTER statements, i.e. each of the multiple queries is generated by applying a different template from the set to the received query term (e.g. SparQL graph patterns and FILTER statements are applied to the user question to construct multiple structured queries). The several structured queries may correspond to matches in different dimensions of the data warehouse, for example the user-input term "New York" may match the dimension "state" as well as "city" which results in the separation into the several structured queries, i.e. each of the multiple queries is generated to include one or more search criteria that include at least a portion of the received query term and are based on the query template corresponding to the query.)
	Kuchmann Beauger does not disclose the step wherein the multiple queries being generated such that the multiple queries respectively yield mutually disjoint sets of results wherein the mutually disjoint sets of results do not share results in common; 
processing, by the one or more computers, the multiple queries in parallel; 
receiving, by the one or more computers, a set of results for each of a plurality of the multiple queries, wherein the received sets of results are mutually disjoint; 
and providing, by the one or more computers, the set of results for each of the plurality of the multiple queries.
Than discloses the step wherein the multiple queries being generated such that the multiple queries respectively yield mutually disjoint sets of results wherein the mutually disjoint sets of results do not share results in common; See Paragraph [0057], (Disclosing a method of performing multidimensional operations with respect to client data. The method includes splitting a query into a plurality of sub-queries that may be executed independently. These chunk requests are responsible for calculating a result of a chunk of the overall query (e.g. the multiple queries yield mutually disjoint sets of results that do not share results in common (e.g. each chunk retrieves a unique subset of data).)
processing, by the one or more computers, the multiple queries in parallel; See Paragraph [0058], (Chunk requests may be executed in parallel, i.e. processing multiple queries in parallel.)
receiving, by the one or more computers, a set of results for each of a plurality of the multiple queries, wherein the received sets of results are mutually disjoint; See Paragraph [0058], (Chunk queries calculate a subset of the query result retrieved from client data. Client data may be further divided into shards which additionally represent subsets of client data that match specific filters. An example is provided wherein client data comprises data for different quarters of a calendar year, client data may be split into shards that represent data for each of the different quarters of a calendar year (e.g. Q1, Q2, Q3, Q4 data represent mutually disjoint datasets as each shard only contains data from its respective quarter of a calendar year. For example, Q1 shard data and Q2 shard data are mutually disjoint.)
and providing, by the one or more computers, the set of results for each of the plurality of the multiple queries. See FIG. 5 and Paragraph [0086], (Query execution results may be returned to a requesting client 510 at step 509 as illustrated in FIG. 5.) The examiner notes that for a plurality of chunk requests, the plurality of result chunks are returned to the user as query results, i.e. providing the sets of results for each of the plurality of the multiple queries.
Kuchmann Beauger and Than are analogous art because they are in the same field of endeavor, facilitating search via natural language processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kuchmann Beauger to include the method of processing chunk requests in parallel as disclosed by Than. Doing so would allow the system to retrieve potentially complex query results using a plurality of simpler queries to be executed in parallel such that query execution time and resource consumption is optimized.

Regarding dependent claim 2,
As discussed above with claim 1, Kuchmann Beauger-Than discloses all of the limitations.
	Kuchmann Beauger further discloses the step wherein receiving a set of results for each of the plurality of the multiple queries comprises: receiving a first set of results for a first query of the multiple queries; See FIG. 1c and Paragraph [0070], (At step 112, the ranked queries are executed, i.e. receiving first and second result sets from first and second queries of the multiple queries.)
and receiving a second set of results for a second query of the multiple queries, See FIG. 1c and Paragraph [0070], (At step 112, the ranked queries are executed, i.e. receiving first and second result sets from first and second queries of the multiple queries.)
wherein providing the set of results for each of the plurality of the multiple queries comprises providing the first set of results and the second set of results ranked according to a predetermined priority of the first query with respect to the second query. See Paragraph [0200], (Generated structured queries are scored in order to provide a useful ranking (e.g. the ranking corresponds to a priority according to the query execution ordering) of results to the user and to define the order in which the computed queries are to be executed.) Note [0201] where queries are ranked according to relevance, i.e. a priority metric. 


Regarding dependent claim 4,
As discussed above with claim 1, Kuchmann Beauger-Than discloses all of the limitations.
	Kuchmann Beauger further discloses the step wherein each of the multiple queries is based on the query term, such that each of the multiple queries includes criteria requiring a match to at least a portion of the query term. 
	See Paragraphs [0106]-[0107], (The user question’s semantic information is captured and analyzed during the information extraction process and translated into structured queries. Query construction comprises matching a user’s natural language question with metadata and data of an underlying structured data source, i.e. each of the multiple queries is based on the query term (e.g. the user question), such that each of the multiple queries includes criteria requiring a match (e.g. question semantic data that matches metadata and data of a data source) to at least a portion of the query term.) 

Regarding dependent claim 9,
As discussed above with claim 1, Kuchmann Beauger-Than discloses all of the limitations.
	Kuchmann Beauger further discloses the step wherein each of the multiple queries includes mutually exclusive criteria, and wherein processing the multiple queries comprises identifying results for each of the multiple queries in a same data set. See Paragraph [0058], (Chunk queries represent unique portions of an overall query result, i.e. mutually exclusive criteria, pulled from client data, i.e. identifying results for each of the multiple queries in a same data set.)
Regarding independent claim 19,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding independent claim 20,
	The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuchmann Beauger in view of Than as applied to claim 2 above, and further in view of Sue (US PGPUB No. 2008/0201304; Pub. Date: Aug. 21, 2008)
Regarding dependent claim 3,
As discussed above with claim 2, Kuchmann Beauger-Than discloses all of the limitations.
Kuchmann Beauger-Than does not disclose the step wherein providing the first set of results and the second set of results comprises providing the first set of results and the second set of results for display in a user interface, the first set of results from the first  query being grouped together and the second set of results from the second query being grouped together, with the groups ordered according to the ranking. 
Sue discloses the step wherein providing the first set of results and the second set of results comprises providing the first set of results and the second set of results for display in a user interface, the first set of results from the first query being grouped together and the second set of results from the second query being grouped together, with the groups ordered according to the ranking. See FIG. 3A and Paragraph [0043], (FIG. 3A illustrating a user interface for consolidating returned search results having a result presentation component 312 illustrating groupings of results from two search engines, i.e. first set of results being grouped together and second set of results being grouped together.) Note [0037] wherein search results are ranked according to relevance to the user query, i.e. the groups are ordered according to rankings.
Kuchmann Beauger, Than and Sue are analogous art because they are in the same field of endeavor, optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kuchmann Beauger-Than to include the method of collecting, arranging and displaying a plurality of search results as disclosed by Sue. Paragraph [0043] of Sue discloses that this manner of presentation allows users to visually observe and identify which engines provide the most relevant results to their query, representing an improvement in the user experience.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuchmann Beauger in view of Than as applied to claim 1 above, and further in view of Brill et al. (US PGPUB No. 2005/0203878; Pub. Date: Sep. 15, 2005).
Regarding dependent claim 5,
As discussed above with claim 1, Kuchmann Beauger-Than discloses all of the limitations.
Kuchmann Beauger-Than does not disclose the step wherein at least some of the multiple queries have criteria corresponding to different levels of similarity with the query term or different degrees of match with the query term; 
and wherein the sets of results are ranked according to the different levels of similarity with the query term or the different degrees of match with the query term.  
	Brill discloses the step wherein at least some of the multiple queries have criteria corresponding to different levels of similarity with the query term or different degrees of match with the query term; See FIG. 13 and Paragraph [0058], (Disclosing a method for delivering result sets to a user, the method comprising a step of ranking queries in comparison with an initial search query wherein highly ranked queries can be returned to a user via a user display, i.e. a ranking represents different levels of similarity with a query term. FIG. 13 illustrates a search for an initial query 1302 "fly fishing", subsequent queries 1308 have been ranked according to similarity wit the original query 1302.).
and wherein the sets of results are ranked according to the different levels of similarity with the query term or the different degrees of match with the query term. See FIG. 13 and Paragraph [0058], (Disclosing a method for delivering result sets to a user, the method comprising a step of ranking queries in comparison with an initial search query wherein highly ranked queries can be returned to a user via a user display, i.e. a ranking represents different levels of similarity with a query term. FIG. 13 illustrates a search for an initial query 1302 "fly fishing", subsequent queries 1308 have been ranked according to similarity with the original query 1302.).
Kuchmann Beauger, Than and Brill are analogous art because they are in the same field of endeavor, optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kuchmann Beauger-Than to include the method of ranking queries and query results for display as disclosed by Brill. Doing so would allow users to explore a plurality of related queries in order to provide related but not substantially similar query results to a user, thus providing a wider range of novel search results that enrich the user's search experience.


Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuchmann Beauger in view of Than as applied to claim 1 above, and further in view of Marantz et al. (US PGPUB No. 2014/0095480; Pub. Date: Apr. 3, 2014) and Shacham et al. (US PGPUB No. 2008/0172362; Pub. Date: Jul. 17, 2008).
Regarding dependent claim 6,
As discussed above with claim 1, Kuchmann Beauger-Than discloses all of the limitations.
Kuchmann Beauger-Than does not disclose the step wherein receiving the set of results for each of the plurality of the multiple queries comprises receiving a first set of results for a first query of the multiple queries; 
wherein providing the set of results comprises displaying the first set of results;
wherein the method comprises: after displaying the first set of results, receiving a second set of results for a second query of the multiple queries;
Marantz discloses the step wherein receiving the set of results for each of the plurality of the multiple queries comprises receiving a first set of results for a first query of the multiple queries; See Paragraph [0021], (Disclosing a search engine configured to obtain additional search content asynchronously after the main search engine results view has been populated with search results, i.e. receiving a set of results for a first query.).
wherein providing the set of results comprises displaying the first set of results; See Paragraph [0021], (The main search engine results view is populated with search results, i.e. displaying the first set of results (e.g. the main search results).)
wherein the method comprises: after displaying the first set of results, receiving a second set of results for a second query of the multiple queries; See Paragraph [0021], (Query suggestions, broadening queries, narrowing queries, related queries and or side-ways queries may be obtained as a set of related content and asynchronously delivered after the main search engine results view has been populated with search results, i.e. receiving a second set of results for a second query.)
Kuchmann Beauger, Than and Marantz are analogous art because they are in the same field of endeavor, optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kuchmann Beauger-Than to include the method of asynchronously updating search result outputs as disclosed by Marantz. Doing so would allow the system to continuously receive content related to a main user search query even such that users may obtain a dynamic list of search results that continuously serves relevant content as it is obtained via an asynchronous search result view.
Kuchmann Beauger-Than-Marantz does not disclose the step wherein the method comprises: after displaying the first set of results, receiving a second set of results for a second query of the multiple queries; 
accessing data indicating a predetermined ranking of the second set of results with respect to the first set of results;
Shacham discloses the step wherein the method comprises: after displaying the first set of results, receiving a second set of results for a second query of the multiple queries; See Paragraph [0030], (Disclosing a method of generating a plurality of result sets in response to an initial query wherein the result sets are ordered according to a relevance metric. The system can determine that a particular result set is more likely to be of interest to a user and therefore order the result sets in a user display to reflect its relevance wherein the most relevant query result set is placed above other result sets.).
accessing data indicating a predetermined ranking of the second set of results with respect to the first set of results; See Paragraph [0030], (Disclosing a method of generating a plurality of result sets in response to an initial query wherein the result sets are ordered according to a relevance metric. The system can determine that a particular result set is more likely to be of interest to a user and therefore order the result sets in a user display to reflect its relevance wherein the most relevant query result set is placed above other result sets.).
Kuchmann Beauger, Than, Marantz and Shacham are analogous art because they are in the same field of endeavor, optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kuchmann Beauger-Than-Marantz to include the method of sorting result sets for display as disclosed by Shacham. Doing so would allow the system to deliver content that is most relevant to a user based on a user's preferences, previous action history, device type, etc. thereby improving user experience by providing a more varied set of content.

Regarding dependent claim 7,
As discussed above with claim 6, Kuchmann Beauger-Than-Marantz-Shacham discloses all of the limitations.
	Shacham further discloses the step wherein the predetermined ranking specifies that results from the second query are ranked higher than results from the first query; See Paragraph [0030], (Disclosing a method of generating a plurality of result sets in response to an initial query wherein the result sets are ordered according to a relevance metric. The system can determine that a particular result set is more likely to be of interest to a user and therefore order the result sets in a user display to reflect its relevance wherein the most relevant query result set is placed above other result sets.).
and wherein displaying the second set of results comprises inserting the second set of results above the first set of results that were previously displayed. See Paragraph [0030], (Disclosing a method of generating a plurality of result sets in response to an initial query wherein the result sets are ordered according to a relevance metric. The system can determine that a particular result set is more likely to be of interest to a user and therefore order the result sets in a user display to reflect its relevance wherein the most relevant query result set is placed above other result sets.).
Kuchmann Beauger, Than, Marantz and Shacham are analogous art because they are in the same field of endeavor, optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kuchmann Beauger-Than -Marantz to include the method of sorting result sets for display as disclosed by Shacham. Doing so would allow the system to deliver content that is most relevant to a user based on a user's preferences, previous action history, device type, etc. thereby improving user experience by providing a more varied set of content.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuchmann Beauger in view of Than as applied to claim 1 above, and further in view of Marantz et al. (US PGPUB No. 2014/0095480; Pub. Date: Apr. 3, 2014).
Regarding dependent claim 8,
As discussed above with claim 1, Kuchmann Beauger-Than discloses all of the limitations.
	Kuchmann Beauger-Than does not disclose the step of obtaining the sets of results for the multiple queries asynchronously with respect to each other;
	and providing updated search result information for display in response to receiving each of the sets of results, wherein the sets of results are organized in groups that are ranked based on the respective queries that yielded the sets of results.
	Marantz discloses the step of obtaining the sets of results for the multiple queries asynchronously with respect to each other; See Paragraph [0021], (Disclosing a search engine configured to obtain additional search content asynchronously after the main search engine results view has been populated with search results, i.e. obtaining sets of results for multiple queries asynchronously.).
	and providing updated search result information for display in response to receiving each of the sets of results, wherein the sets of results are organized in groups that are ranked based on the respective queries that yielded the sets of results. See Paragraph [0021], (Query suggestions, broadening queries, narrowing queries, related queries and or side-ways queries may be obtained as a set of related content and asynchronously delivered after the main search engine results view has been populated with search results.) The examiner notes that additional queries are added following a main search engine view being generated, i.e. results are arranged based on the respective queries. The method categorizes search results as either "main" or "related", i.e. a hierarchy or ranking of sets of results.
	Kuchmann Beauger, Than and Marantz are analogous art because they are in the same field of endeavor, optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kuchmann Beauger-Than to include the method of asynchronously updating search result outputs as disclosed by Marantz. Doing so would allow the system to continuously receive content related to a main user search query even such that users may obtain a dynamic list of search results that continuously serves relevant content as it is obtained via an asynchronous search result view.

Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuchmann Beauger in view of Than as applied to claim 1 above, and further in view of Wright (US Patent No.: 9,514,220; Date of Patent: Dec. 6, 2016).
Regarding dependent claim 10,
As discussed above with claim 1, Kuchmann Beauger-Than discloses all of the limitations.
	Kuchmann Beauger-Than does not disclose the step wherein generating the multiple queries comprises generating a series of queries in which (i) each of the query in the series includes one or more positive criteria indicating a characteristic required to satisfy the query, and (ii) the second and subsequent queries in the series each include one or more negative criteria that exclude the characteristics of the positive criteria of each of the previous queries in the series.
	Wright discloses the step wherein generating the multiple queries comprises generating a series of queries in which (i) each of the query in the series includes one or more positive criteria indicating a characteristic required to satisfy the query, See Col. 9, lines 7-14, (Disclosing a method wherein first and second placement criteria are generated for a search query, wherein keywords of the search query and keywords of the placement criteria can be mutually exclusive.). The examiner notes that keywords of the search query are used to identify search results and therefore are analogous to "positive criteria indicating a characteristic(s) required to satisfy the query".
and (ii) the second and subsequent queries in the series each include one or more negative criteria that exclude the characteristics of the positive criteria of each of the previous queries in the series. See Col. 9, lines 18-24, (Placement criteria are used to provide content items for display by determining content corresponding to the placement criteria that is responsive to the search query, i.e. placement criteria represent subsequent queries.). See FIG. 3 and Col. 9, lines 7-14 , (As illustrated in FIG. 3, multiple placement criteria may be generated. Placement criteria may also be mutually exclusive in relation to both other placement criteria and the search query. Mutually exclusive placement criteria are necessarily "negative criteria that exclude characteristics of the positive criteria of each of the previous queries as they represent exclusionary criteria that exclude characteristics of search query terms and other criteria, i.e. mutually exclusive placement criteria are negative criteria that exclude positive criteria of each previous query.).
Kuchmann Beauger, Than and Wright are analogous art because they are in the same field of endeavor, optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kuchmann Beauger-Than to include the method of generating mutually exclusive criteria for performing further search queries as described by Wright. Col. 9, lines 53-60 of Wright disclose that placement criteria may be additionally selected based on click-through rate thresholds that determine which criteria might be most useful, thereby optimizing selection of criteria and further optimizing retrieval of relevant content for consumption by a user.

Regarding dependent claim 11,
As discussed above with claim 1, Kuchmann Beauger-Than discloses all of the limitations.
	Kuchmann Beauger-Than does not disclose the step wherein the multiple queries include: a first query that includes one or more first criteria based on the query term;
	and a second query that includes (i) one or more second criteria based on the query term and (ii) a limitation to exclude results that meet the one or more first criteria.
	Wright discloses the step wherein the multiple queries include: a first query that includes one or more first criteria based on the query term; See FIG. 3 and Col. 9, lines 7-14, (Disclosing a method wherein first and second placement criteria are generated for a search query, wherein keywords of the search query and keywords of the placement criteria can be mutually exclusive. The initial search query comprises one or more keywords relevant to content, i.e. criteria for search based on query terms (e.g. the keywords.).  
	and a second query that includes (i) one or more second criteria based on the query term and (ii) a limitation to exclude results that meet the one or more first criteria. See FIG. 3 and Col. 9, lines 7-14 , (As illustrated in FIG. 3, multiple placement criteria may be generated. Placement criteria may also be mutually exclusive in relation to both other placement criteria and the search query. First placement criterion 320 is responsive to retrieving content related to the first criterion and search query, i.e. a second query including first criteria (e.g. the first criterion) based on the query term.) The examiner notes that mutually exclusive placement criteria necessarily "exclude results that meet the one or more first criteria" as they represent a disjointed result set that excludes characteristics of search query terms and other criteria.
Kuchmann Beauger, Than and Wright are analogous art because they are in the same field of endeavor, optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kuchmann Beauger-Than to include the method of generating mutually exclusive criteria for performing further search queries as described by Wright. Col. 9, lines 53-60 of Wright disclose that placement criteria may be additionally selected based on click-through rate thresholds that determine which criteria might be most useful, thereby optimizing selection of criteria and further optimizing retrieval of relevant content for consumption by a user.

Regarding dependent claim 12,
As discussed above with claim 11, Kuchmann Beauger-Than-Wright discloses all of the limitations.
	Wright further discloses the step wherein the multiple queries further comprise a third query that includes (i) one or more third criteria based on the query term, (ii) a limitation to exclude results that meet the one or more first criteria, and (iii) a limitation to exclude results that meet the one or more second criteria. See FIG. 3 and Col. 9, lines 7-14 , (As illustrated in FIG. 3, multiple placement criteria may be generated. Placement criteria may also be mutually exclusive in relation to both other placement criteria and the search query, i.e. limitations that exclude results that meet first and second criteria (e.g. the search query and the plurality of criteria are described as all being mutually exclusive). Second placement criterion determined at step 325 is responsive to retrieving content related to the second criterion and search query, i.e. a third query including third criteria (e.g. the third criterion) based on the query term.) The examiner notes that mutually exclusive placement criteria necessarily "exclude results that meet the one or more first criteria" as they represent a disjointed result set that excludes characteristics of search query terms and other criteria.
	Kuchmann Beauger, Than and Wright are analogous art because they are in the same field of endeavor, optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kuchmann Beauger-Than to include the method of generating mutually exclusive criteria for performing further search queries as described by Wright. Col. 9, lines 53-60 of Wright disclose that placement criteria may be additionally selected based on click-through rate thresholds that determine which criteria might be most useful, thereby optimizing selection of criteria and further optimizing retrieval of relevant content for consumption by a user.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuchmann Beauger in view of Than as applied to claim 1 above, and further in view of Potharaju et al. (US PGPUB No. 2016/0239487; Pub. Date: Aug. 18, 2016).
Regarding dependent claim 13,
As discussed above with claim 1, Kuchmann Beauger-Than discloses all of the limitations.
	Kuchmann Beauger-Than does not disclose the step wherein at least some of the multiple queries are configured to require different types of matches to the query term, including at least one of an exact match, a partial match, a prefix match with an initial portion of the query term, a suffix match with an ending portion of the query term, a fuzzy match, or a phonetic match.
	Potharaju discloses the step wherein at least some of the multiple queries are configured to require different types of matches to the query term, including at least one of an exact match, a partial match, a prefix match with an initial portion of the query term, a suffix match with an ending portion of the query term, a fuzzy match, or a phonetic match. See Paragraph [0044], (Disclosing a method for executing queries including a query fuzzing module which may construct additional queries based on an original query via fuzzy string searching , i.e. multiple queries requiring different types of matches to the query term including at least a fuzzy match.) See Paragraph [0045], (A plurality of matching engines may be provided including an exact match engine, a  proximity match engine and other types of match logic that may be used to create multiple queries.).
Kuchmann Beauger, Than and Potharaju are analogous art because they are in the same field of endeavor, optimizing query performance. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kuchmann Beauger-Than to include the method of generating multiple queries based on a plurality of matching engines as disclosed by Potharaju. Doing so would provide a plurality of alternate methods for generating relaxed queries that broaden the search scope such that users may obtain more useful results to their queries.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuchmann Beauger in view of Than as applied to claim 1 above, and further in view of Halsvedt et al. (US PGPUB No. 2018/0182398; Pub. Date: Jun. 28, 2018).
Regarding dependent claim 15,
As discussed above with claim 1, Kuchmann Beauger-Than discloses all of the limitations.
Kuchmann Beauger-Than does not disclose the step wherein processing the multiple queries in parallel comprises running the queries such that sets of results for the multiple queries are received asynchronously independent of each other.
Halsvedt discloses the step wherein processing the multiple queries in parallel comprises running the queries such that sets of results for the multiple queries are received asynchronously independent of each other. See Paragraph [0030], (Disclosing a method for query processing wherein parallel execution of queries is allowed to the largest extent possible. A processing module may execute queries in parallel by running multiple instances of an execution module, which further allows for queries to be executed asynchronously, i.e. queries in parallel are ran asynchronously independent of each other.).
Kuchmann Beauger, Than and Halsvedt are analogous art because they are in the same field of endeavor, optimizing query performance. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kuchmann Beauger-Than to include the method of asynchronously executing parallel queries as disclosed by Halsvedt. Doing so would allow the system to free up parallel resources such as CPU threads used as soon as a query resolves, thereby freeing up said threads to perform other operations.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuchmann Beauger in view of Than as applied to claim 1 above, and further in view of Guo et al. (US PGPUB No. 2018/0308149; Pub. Date: Oct. 25, 2018).
Regarding dependent claim 16,
As discussed above with claim 1, Kuchmann Beauger-Than discloses all of the limitations.
Kuchmann Beauger further discloses the step wherein generating multiple queries comprises generating a number of queries based on a predetermined set of query templates, See Paragraph [0036, (A user's natural language question is mapped to a ranked list of structured queries.) See Paragraphs [0159]-[0168], (A user's question may be converted into several structured queries based on constraints and graph patterns implemented via SPARQL FILTER statements, i.e. generating a number of queries based on a predetermined set of query templates (e.g. SparQL graph patterns and FILTER statements are applied to the user question to construct multiple structured queries).
and wherein providing the sets of results comprises providing multiple sets of results obtained from different queries of the multiple queries, See Paragraph [0036, (The several structured queries may correspond to matches in different dimensions of the data warehouse, for example the user-input term "New York" may match the dimension "state" as well as "city" which results in the separation into the several structured queries (e.g. the several structured queries having multiple sets of results), i.e. providing multiple sets of results obtained from different queries of the multiple queries.)
Kuchmann Beauger-Than does not disclose the step wherein the query templates each having a predetermined ranking or priority with which to order sets of results responsive to queries derived from the respective query templates;
the multiple sets of results being ordered relative to each other based on the rankings or priorities of the query templates.
Guo discloses the step wherein the query templates each having a predetermined ranking or priority with which to order sets of results responsive to queries derived from the respective query templates; See Paragraph [0044], (Disclosing a method for building outfits via ranking models applied to query templates to form a set of recommended outfits. The system includes a first probability ranking model for determining query-relevant templates and obtaining a top template or ranking of templates, i.e. the query templates each having a predetermined ranking or priority with which to order sets of results responsive to queries derived from the respective query templates. A second probability model utilizes the ranked set of templates as a query or queries to retrieve relevant data items.)
the multiple sets of results being ordered relative to each other based on the rankings or priorities of the query templates. See Paragraph [0044], (The system includes a first probability ranking model for determining query-relevant templates and obtaining a top template or ranking of templates, i.e. having a top template or ranking of templates corresponds to a hierarchy or ordering of results. Note FIG. 5 illustrating a plurality of results 514a-514c which are displayed according to the ranking results determined by the first and second probabilistic models as described in [0044], i.e. the multiple sets of results being ordered relative to each other based on the rankings or priorities of the query templates.)
Kuchmann Beauger-Than and Guo are analogous art because they are in the same field of endeavor, search optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kuchmann Beauger-Than to include the method of ranking query templates as disclosed by Guo. Doing so would allow the system to generate results based on said rankings. Paragraph [0044] of Guo discloses that the use of probabilistic models allows the system to retrieve clothing recommendations that match the user’s style. The method can be applied to any data in order to provide recommendations that align with a user’s interests, thereby improving the user experience.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuchmann Beauger in view of Than as applied to claim 1 above, and further in view of Schneider et al. (US PGPUB No. 2007/0208690; Pub. Date: Sep. 2007).
Regarding dependent claim 17,
As discussed above with claim 1, Kuchmann Beauger-Than discloses all of the limitations.
Kuchmann Beauger-Than does not disclose the step of communicating, by a computing device, with a server system to update contents of a local cache of the computing device; 
and generating, by the computing device, an index based on the updated contents of the cache,
wherein processing the multiple queries comprises using the index identify content from the cache that is responsive to the respective multiple queries.  
Schneider discloses the step of communicating, by a computing device, with a server system to update contents of a local cache of the computing device; See Paragraph [0088], (Disclosing a method of improving query caching performance using a select list index. The select list index is updated whenever a new query is stored in the cache, i.e. updating contents of a local cache of a computing device.).
and generating, by the computing device, an index based on the updated contents of the cache, See Paragraph [0088], (The cache utilized by the select list index is updated based on query cache events, i.e. generating an indexed based on cache contents.).
wherein processing the multiple queries comprises using the index to identify content from the cache that is responsive to the respective multiple queries. See Paragraph [0030], (The cache provides storage for results of prior queries.). The examiner notes that the select list index uses information from the cache to resolve queries, therefore the cache provides the index with a means to identify content via the data stored in the cache.
Kuchmann Beauger, Than and Schneider are analogous art because they are in the same field of endeavor, optimizing query performance. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kuchmann Beauger-Than to include the select list index and associated cache as disclosed by Schneider for resolving queries. Paragraph [0030] of Schneider discloses that the cache can be accessed more readily and quickly than databases, therefore data retrieval to obtain query results is more efficient, representing an improvement in system performance over time.

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC 101 have been fully considered and are persuasive.  The corresponding rejection of claims 1-20 under 35 USC 101 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1-3, 6, 16, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.

Applicant’s cancellation of claims 14 and 18 is acknowledged by the examiner. The corresponding rejections have been withdrawn.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FMMV/Examiner, Art Unit 2159                    
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159